UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-05617 Shelton Greater China Fund (Exact name of registrant as specified in charter) 44 Montgomery Street, Suite 2100 San Francisco, CA 94104 (Address of principal executive offices) (Zip code) Teresa Axelson 44 Montgomery Street, Suite 2100 San Francisco, CA 94104 (Name and address of agent for service) Registrant’s telephone number, including area code: (800) 955-9988. Date of fiscal year end: December 31 Date of reporting period: December 31, 2012 ITEM 1. REPORTS TO STOCKHOLDERS Annual Report December 31, 2012 Shelton Greater China Fund Table of Contents December 31, 2012 Portfolio Manager Commentary 1 Historical Performances 1 About Your Fund's Expenses 2 Top Holdings and Sector Breakdown 2 Portfolio of Investments 3 Statement of Assets & Liabilities 5 Statement of Operations 6 Statements of Changes in Net Assets 7 Financial Highlights 8 Notes to Financial Statements 9 Report of Independent Registered Public Accounting Firm 12 Additional Information 13 Information Concerning Trustees and Officers 14 Portfolio Manager Commentary (Unaudited) December 31, 2012 Market Review The Greater China equities markets had a strong year, with the benchmark MSCI Greater China index returning 22.2%, but not without substantial volatility. Over the first two months of the year the benchmark index rose 17.9%. The broad market then trended slightly downward through April with the downward trend accelerating from April until the start of June, at which point it had fallen 16.3% from the February high and was down 1.3% year to date. The remainder of the year was very strong, trending steadily upward with the benchmark returning 23.8% from the June low through year end. The volatility in the Greater China regions markets can be attributed to both internal and external events. The region’s economic dependence on exports resulted in equity market volatility due to the potential impact of the European debt crisis and fears that the U.S. economy continues to be sluggish. Internally, China went through a leadership change in 2012 with the 18th Politburo Standing Committee of the Communist Party taking over in November. The current leadership is trying to maintain strong economic growth while containing inflation as the economy evolves from an import based economy to an economy based on both exports and consumer consumption. The Chinese GDP Year over Year growth fell to 7.4% in the 3rd quarter, which while impressive was the slowest growth in the economy since the 1st quarter of 2009. 4th quarter GDP rebounded to 7.9% year over year growth. Fund Performance The Shelton Greater China Fund returned 17.49% in 2012. Nikko AM served as a sub-advisor to the fund for the first 3 quarters of 2012, returning 10.4% during this period. Shelton Capital assumed daily portfolio management of the fund at the beginning of the 4th quarter of 2012. Since taking over fund management, Shelton Capital has adopted a more bullish stance in the portfolio, holding less defensive cash and keeping a higher percentage of the fund’s assets invested in Greater China equities. The fund returned 6.43% in the 4th quarter. The fund continues to be geographically well diversified across with region with exposure to China, Hong Kong and Taiwan that are largely reflective of the benchmark index. The fund is diversified across market sectors, though the fund holdings do reflect the broad market with the majority of the assets invested in the Financial and Information Technology sectors. Long Term Market Themes The manager believes that China will continue to experience strong economic growth for the foreseeable future that will be reflected in the equity markets. This growth will not come without market volatility, as investors across the globe have already priced expectations of future growth into the stock market. Anything that could potentially alter these expectations, whether the event is endogenous or exogenous to the region, will result in market volatility. The manager will continue to maintain a portfolio diversified across the region and sectors, using the broad market as a guideline and over or under weighting by geography or sector as our views evolve. Sector concentrations as well as specific stock investments will be guided by those sectors and companies that are most likely to benefit from the macro events taking place in China and degree to which the new leadership pursues an expansionary fiscal policy and market reforms. We anticipate opportunities in the Energy sector due to resource pricing reforms. The Consumer Discretionary sector should benefit from China’s continued transformation to a consumer economy. The continued rapid urbanization of China should add value to healthcare, cement and construction companies. William Mock Lead Portfolio Manager December 31, 2012 Historical Performance (Expressed in U.S. Dollars) (Unaudited) December 31, 2012 Average Annual Total Returns for years ended 12/31/12* Fund/Benchmark One Year Five Year (Annualized) Ten Year (Annualized) Shelton Greater China Fund 17.49% -2.35% 5.15% MSCI Golden Dragon Index 22.19% -1.1% 12.89% * Past performance does not predict future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The performance figures stated above include the period during which the Fund operated as a closed-end company and the Fund may incur additional expenses as an open-end company. 1 About Your Fund’s Expenses (Unaudited) December 31, 2012 The Fund’s adviser, Shelton Capital Managment (“Shelton Capital”), believes it is important for you to understand the impact of costs on your investment. All mutual funds have operating expenses. As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions, redemption fees, and exchange fees; and (2) ongoing costs, including management fees, distribution fees and other Fund expenses. Operating expenses, which are deducted from the Fund’s gross income, directly reduce the investment return of the Fund. The Fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. This example is intended to help you understand your ongoing cost (in dollars) of investing in the Fund and to compare these costs with the oncoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from July 1, 2012 to December 31, 2012. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses you have paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expense Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the onging costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. The Fund does not charge any sales charges. There is a redemption fee of 2% for shares of the Fund purchased that are held 90 days or less from the date of purchase. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional cost, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. More information about the Fund’s expenses can be found in this report. For additional information on operating expenses and other shareholder costs, please refer to the Fund’s prospectus. Beginning Account Value July 1, 2012 (in U.S. Dollars) Ending Account Value December 31, 2012 (in U.S. Dollars) Expenses Paid During Period* (in U.S. Dollars) Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s net annual expense ratio of 1.75% (Shelton Capital contractually reimburses expenses to the extent total annual fund operating expenses with the exception of extrordinary expenses exceed the net expense ratio of 1.75% from October 10, 2011 to October 9, 2012), multiplied by the average account value over the period, multipled by 184 days divided by 366 days to reflect the one-half year period. Top Holdings and Sector Breakdowns (Unaudited) December 31, 2012 Security Market Value (in U.S. Dollars) Percentage of Total Investment 1 Taiwan Semiconductor Manufacturing Co Ltd $ % 2 China Mobile Ltd % 3 China Construction Bank Corp % 4 Industrial & Commercial Bank of China Ltd % 5 CNOOC Ltd % 6 China State Construction International Holdings Ltd % 7 AIA Group Ltd % 8 MediaTek Inc % 9 Bank of China Ltd % 10 Hon Hai Precision Industry Co Ltd % 2 Shelton Greater China Fund Portfolio of Investments December 31, 2012 Security Description Shares Value (Note 2) Common Stock (98.51%) Basic Materials (1.62%) Mining (1.62%) Zijin Mining Group Co Ltd $ Total Basic Materials Communications (10.07%) Internet (2.53%) Tencent Holdings Ltd Telecommunications (7.54%) China Mobile Ltd China Telecom Corp Ltd Chunghwa Telecom Co Ltd Total Communications Consumer, Cyclical (4.97%) Auto Manufacturers (0.60%) Great Wall Motor Co Ltd Home Furnishings (0.56%) Haier Electronics Group Co Ltd * Lodging (2.53%) Formosa International Hotels Corp Sands China Ltd Retail (1.28%) Intime Department Store Group Co Ltd SA SA International Holdings Ltd Total Consumer, Cyclical Consumer, Non-Cyclical (2.89%) Food (2.13%) Uni-President Enterprises Corp Want Want China Holdings Ltd Pharmaceuticals (0.76%) Sinopharm Group Co Ltd TTY Biopharm Co Ltd Total Consumer, Non-Cyclical Energy (8.14%) Coal (1.29%) China Shenhua Energy Co Ltd Oil & Gas (6.85%) China Petroleum & Chemical Corp CNOOC Ltd PetroChina Co Ltd Total Energy Financial (36.12%) Banks (15.45%) Bank of China Ltd $ BOC Hong Kong Holdings Ltd China Construction Bank Corp Hang Seng Bank Ltd Industrial & Commercial Bank of China Ltd Diversified Financial Services (3.26%) Chinatrust Financial Holding Co Ltd Fubon Financial Holding Co Ltd Hong Kong Exchanges and Clearing Ltd Mega Financial Holding Co Ltd Insurance (5.33%) AIA Group Ltd China Life Insurance Co Ltd Real Estate (12.08%) Cheung Kong Holdings Ltd China Overseas Land & Investment Ltd Hysan Development Co Ltd Kerry Properties Ltd Link REIT/The Sun Hung Kai Properties Ltd Total Financial Industrial (9.23%) Electrical Component & Equipment (0.56%) Tianneng Power International Ltd Electronics (3.05%) Hon Hai Precision Industry Co Ltd Engineering & Construction (3.52%) China State Construction International Holdings Ltd Environmental Control (1.21%) China Everbright International Ltd Metal Fabricate/Hardware (0.89%) Shin Zu Shing Co Ltd Total Industrial Technology (13.95%) Computers (1.95%) Asustek Computer Inc Semiconductors (12.00%) Chipbond Technology Corp MediaTek Inc Taiwan Semiconductor Manufacturing Co Ltd Total Technology See accompanying notes to financial statements. 3 Shelton Greater China Fund Portfolio of Investments (Continued) December 31, 2012 Utilities (5.50%) Electric (4.55%) China Resources Power Holdings Co Ltd $ CLP Holdings Ltd Power Assets Holdings Ltd Gas (0.95%) Hong Kong & China Gas Co Ltd Total Utilities Exchange Traded Funds ETF (6.02%) iShares MSCI China Index Fund iShares MSCI Hong Kong Index Fund iShares MSCI Taiwan Index Fund Total Exchange Traded Funds Total Common Stock (Cost $14,537,220) Short-Term Investments (1.35%) Time Deposit (1.35%) Citibank, London, United Kingdom, 0.03%, Due 01/02/13 Total Short-Term Investments (Cost $234,196) Total Investments (Cost $14,771,416) (a) (99.86%) Other Net Assets (0.14%) Net Assets (100.00%) $ * Non-income producing security. (a) Tax cost of investments is $15,732,094. Net unrealized appreciation as of December 31, 2012 on a tax basis was $1,613,618. Gross realized appreciation was $1,230,348 and gross unrealized depreciation was $383,270. See accompanying notes to financial statements. 4 Shelton Greater China Fund Statement of Assets and Liabilities December 31, 2012 Assets Investments in securities, at value (Note 2) Common stock (cost $14,537,220 ) $ Short-term Investments (cost $234,196) Total investment in securities at value (cost $14,771,416) Foreign cash (cost $96,267) Dividend receivable Total assets $ Liabilities Payable for fund shares repurchased Payable to investment advisor (Note 4) Accrued administration fees (Note 4) Trustee fees Accrued expenses Total liabilities $ Net assets $ Net assets consist of Paid-in capital Accumulated net investment loss Accumulated net realized loss ) Unrealized net depreciation of investments and foreign currency Net assets $ Shares outstanding ($0.001 per share par value, unlimited shares authorized) Net asset value per share $ See accompanying notes to financial statements. 5 Shelton Greater China Fund Statement of Operations For the Year Ended December 31, 2012 Investment income (expense) Dividend income (net of foreign tax $92,805) (Note 1c, 1e) $ Total investment income Expenses Management fees (Note 3) Custodian fees (Note 4) Legal, audit, and compliance fees (Note 3) Accounting services (Note 5) Administration fees (Note 3) Transfer agent fees (Note 5) Registration Printing Trustees fees Insurance Total expenses Less reimbursement from manager (Note 3) ) Net expenses Net investment income Realized and unrealized gain (loss) on investments and foreign currencies (Note 1f) Net realized loss on investments and foreign currency transactions ) Change in unrealized appreciation on investments and foreign currency transactions Net realized and unrealized gain on investments and foreign currencies Net increase in net assets resulting from operations $ See accompanying notes to financial statements. 6 Shelton Greater China Fund Statements of Changes in Net Assets December 31, 2012 Year Ended December 31, 2012 Year Ended December 31, 2011 Operations Net investment income (loss) $ $ ) Net realized gain (loss) on investments and foreign currency transactions ) Change in unrealized appreciation (depreciation) on investments and foreign currency transactions ) Net increase (decrease) in net assets resulting from operations ) Capital share transactions (Note 7) Cost of semi-annual repurchase offer — ) Decrease in net assets resulting from capital share transactions ) ) Total capital share transactions ) ) Net increase (decrease) in net assets ) ) Net assets Beginning of year End of year $ $ Including undistributed net investment loss of: $ ) $ ) Transactions in the Fund’s shares Shares Value Shares Value Shares sold $ $ Shares repurchased ) )(b) ) )(a) Net decrease )
